[Cite as Nebozuk v. Abercrombie & Fitch Co., 2014-Ohio-1600.]




                            IN THE COURT OF APPEALS OF OHIO
                                TENTH APPELLATE DISTRICT

Brian Nebozuk,                                     :

                Plaintiff-Appellant,               :

v.                                                 :                  No. 13AP-591
                                                                   (C.P.C. No. 10CV-12102)
Abercrombie & Fitch Co. et al.,                    :
                                                                (ACCELERATED CALENDAR)
                Defendants-Appellees.              :



                                        D E C I S I O N

                                     Rendered on April 15, 2014


                Marshall and Morrow, L.L.C., and John S. Marshall, for
                appellant.

                Vorys, Sater, Seymour and Pease, L.L.P., and Daren Garcia,
                for appellees.

                  APPEAL from the Franklin County Court of Common Pleas
CONNOR, J.
        {¶ 1} Plaintiff-appellant, Brian Nebozuk ("plaintiff"), appeals from a judgment
of the Franklin County Court of Common Pleas granting the Civ.R. 56 motion for
summary judgment of defendants, Abercrombie & Fitch, Co. ("Abercrombie"), Abed
Karaze, Eric Russell, Christopher Matthew Green, and Tom Fogerty (collectively
"defendants"). Because plaintiff failed to establish a prima facie case of retaliation, we
affirm.
I.      FACTS & PROCEDURAL HISTORY
        {¶ 2} Plaintiff filed a complaint against defendants on August 17, 2010, alleging
a R.C. 4112.02 claim for retaliation. The facts giving rise to the complaint occurred
No. 13AP-591                                                                          2


between November 2008 to April 2010, while Abercrombie employed plaintiff as a
project manager in Abercrombie's store construction department. During his
employment, plaintiff oversaw the construction of Abercrombie flagship stores in Tokyo,
Japan and Paris, France.
       {¶ 3} Karaze was Abercrombie's senior vice president of store design and
construction. Green and Russell were both directors of flagship store construction.
Green was plaintiff's direct supervisor during the first half of his employment with
Abercrombie, and Russell was plaintiff's supervisor during the latter half of plaintiff's
employment. Green and Russell both reported to Karaze. Karaze had the ultimate
decision-making authority regarding plaintiff's employment with Abercrombie. Fogerty
was Abercrombie's senior director of human resources and provided support for the
store construction department.
       {¶ 4} Plaintiff asserted that Abercrombie terminated his employment because
he reported that Russell was engaging in sexual harassment in the workplace.
Defendants contended that Karaze was unaware that plaintiff ever made a report
concerning Russell's behavior, and noted that Karaze fired plaintiff after discovering
that plaintiff had: (1) attempted to expense personal flights to New York, Hawaii, and
California, and a ski trip in the French Alps, as business expenses; (2) submitted a
falsified agenda; and (3) submitted a falsified expense report.
       A. Applicable Abercrombie Policies
       {¶ 5} Abercrombie's discrimination and sexual harassment policy prohibited
any form of discrimination, and defined sexual harassment as a form of gender
discrimination. The policy described sexual harassment to include "[b]ehavior of a
sexual nature that is unwelcome and unreasonably interferes with job performance or
creates an intimidating, hostile or offensive work environment." (Motion for Summary
Judgment, exhibit No. 6.) The policy instructed employees to report any violation of the
discrimination policy to human resources, or alternatively the employee could "contact
an Officer of the Company, directly to report a suspected violation of this policy."
(Motion for Summary Judgment, exhibit No. 6.) Abercrombie's policy on non-
No. 13AP-591                                                                            3


fraternization provided that, if an associate became "aware of a romantic relationship
involving any A&F management associate and someone under their supervision [the
associate] should report it [to] Human Resources." (Motion for Summary Judgment,
exhibit No. 6.)
       {¶ 6} Abercrombie's travel and related expenses policy provided that all
associates were expected to use good judgment when traveling to incur minimal costs.
Each individual department would reimburse its associate "for reasonable and necessary
travel and related expenses in accordance with this policy." (Motion for Summary
Judgment, exhibit No. 5.) Abercrombie associates who traveled often were given a
corporate credit card, which the associate had to use for all business related expenses.
The travel policy cautioned that "[c]orporate credit cards should not be used for
personal expenses." (Motion for Summary Judgment, exhibit No. 5.)
       {¶ 7} Meals would be reimbursed under the travel policy if the employee
provided "full documentation indicating the date, place, and amount of meals." (Motion
for Summary Judgment, exhibit No. 5.) Hotel expenses would be reimbursed under the
policy "only when overnight stay is required for business purposes." (Motion for
Summary Judgment, exhibit No. 5.) The policy obligated each associate to create an
expense report after each business trip, which the associate's supervisor would review
and approve.
       {¶ 8} As of March 22, 2010, the store construction department also required
agendas from project managers traveling for business purposes. Project managers had
to submit a time off request prior to booking any business trip, and had to submit "a
draft trip agenda with details of each day" which had to be "approved by [the associate's]
director" prior to departure. (Motion for Summary Judgment, exhibit No. 13.) The e-
mail explaining the agenda policy noted that "your agenda will need to be updated and
current prior to your trip." (Motion for Summary Judgment, exhibit No. 13.)
       {¶ 9} Plaintiff's supervisors testified to the necessary protocol for an associate to
follow when booking personal and business travel together. Karaze explained that the
travel department would "price the whole ticket" including the personal part of the trip,
No. 13AP-591                                                                            4


then "price it again without [the personal trip]," and the associate would "pay the
difference." (Karaze Depo., 46.) The associate had to alert their supervisor before they
booked a business trip which included a personal trip, and make sure that any such
itinerary was "fair to the company," meaning the employee was not adding "[c]ities
which [were] not plausibly on the itinerary to where you're going." (Motion for
Summary Judgment, exhibit D, Green Depo., 101-02.)
       B. Russell's Misconduct & Plaintiff's Report of Russell
       {¶ 10} Plaintiff detailed various incidents of inappropriate workplace behavior
from Russell. Plaintiff explained that Russell would make comments to plaintiff
personally regarding female Abercrombie employees. Plaintiff stated Russell would say
things like " 'Check out her skirt,' or, * * * 'She comes to town often, and she could break
up my marriage.' " (Nebozuk Depo., 66.) Plaintiff stated how Russell would hug female
coworkers "where the hand slips * * * [s]liding down, you know, towards, * * * the
buttocks." (Nebozuk Depo., 76.) Plaintiff explained that he observed Russell give "very
selective treatment" to an Abercrombie employee, Susan Schuller, noting that Russell
would shovel snow off her car in the winter, bring her treats from the café, and once left
a note on her car after a Columbus Blue Jackets game. (Nebozuk Depo., 64.) Plaintiff
also described an incident which occurred in Tokyo where Russell had models give him
high fives, causing them to jump and their skirts to fly up.
       {¶ 11} Plaintiff also claimed that he witnessed Russell in an inappropriate
relationship with Addie Wray, an associate in Abercrombie's new stores department.
Plaintiff asserted that Russell once stayed in Wray's hotel room while they were working
in Tokyo. Wray and Russell both denied that Russell ever stayed in a hotel room with
Wray in Tokyo. Plaintiff observed "constant private meals, * * * constant private
meetings, constant private coffee trips" between Wray and Russell, noting that they
"drove in together" and "left together," and just made "a distinct effort to spend time
together." (Nebozuk Depo., 88, 108.) Plaintiff explained that Wray and Russell would
forget to include others, such as plaintiff and Wray's supervisor Teresa De La Rosa, in
on important business information.
No. 13AP-591                                                                           5


      {¶ 12} The record indicates that De La Rosa approached Amy Jo Yoakum, an
Abercrombie human resources employee, in early March 2010 and asked Yoakum to
speak to Wray about her relationship with Russell. Yoakum explained that some
Abercrombie associates referred to Russell as the "creepy construction guy," as Russell
made them feel uncomfortable. (Yoakum Depo., 16.) Yoakum sent an email to Fogerty
on March 3, 2010, stating that eight associates had "voiced concerns about Russell's
behavior," noting that the associates indicated that Russell "makes comments, touches
them, hugs them, and jokes with them in a way that they perceive as inappropriate."
(Yoakum Depo., exhibit S.) The email noted that Karaze was "not aware of the concerns"
regarding Russell. (Yoakum Depo., exhibit S.) Yoakum said she spoke to Wray in early
March 2010, and Wray told Yoakum that she was not in a romantic relationship with
Russell, as they were just friends. Both Wray and Russell admitted that they were
engaged in a sexual, romantic relationship with each other by April 2010.
      {¶ 13} Plaintiff asserted that he reported Russell's inappropriate behavior to both
Green and De La Rosa. De La Rosa testified that she and plaintiff, as well as others,
frequently "gossiped, talked, [and] joked about" the budding romantic relationship
between Wray and Russell. (Motion for Summary Judgment, exhibit F; De La Rosa
Depo., 33.) De La Rosa stated that plaintiff only expressed to her that he thought that
Wray and Russell's relationship was inappropriate "being that [Russell] was married."
(Motion for Summary Judgment, exhibit F, De La Rosa Depo., 43.) De La Rosa also
stated that, while she and her associates "laughed and joked" about Russell hugging
others, "[n]one of [her] associates complained to [her] about [Russell] hugging."
(Motion for Summary Judgment, exhibit F; De La Rosa Depo., 41.)
      {¶ 14} Plaintiff stated that he made his "most official complaint" regarding
Russell in March 2010, when he was out to dinner with Green in Paris. (Nebozuk Depo.,
119.) Plaintiff explained that, during the dinner, he "expressed [his] concern with how
[Russell was] showing preferential treatment to Addie, their inappropriate – what
[plaintiff] deemed as an inappropriate relationship between the two of them in [Tokyo],
[and] how it was affecting [plaintiff's] work." (Nebozuk Depo., 119.) Plaintiff told Green
No. 13AP-591                                                                           6


that Russell and Wray had shared a hotel room in Tokyo. Plaintiff stated that Green
already knew about Russell hugging female associates, as there was "no secret in the
office that [Russell] hugs the * * * the more pretty, the more beautiful women in the
group." (Nebozuk Depo., 120-21.) Plaintiff asserted that, during the March 2010 dinner
in Paris Green told him "not to go to human resources," as Green said that going to
human resources could "open up a whole other can of worms, and HR – reporting to HR
was not a safe thing to do at the company." (Nebozuk Depo., 125, 132.)
      {¶ 15} Green stated that, during the March 2010 dinner in Paris, plaintiff
"speculated" to him that Wray and Russell "were having an affair." (Motion for
Summary Judgment, exhibit D; Green Depo., 88.) Green stated that his reaction to this
information was that "it was gossip and it had nothing to do with anything," noting that
he believed plaintiff was simply "venting to [Green] about frustrations he had with [his]
supervisor." (Motion for Summary Judgment, exhibit D; Green Depo., 91-92.) Green
also stated that plaintiff never expressed a desire to report Russell to human resources.
      C. Plaintiff's Misconduct
      {¶ 16} Karaze stated that he fired plaintiff for plaintiff's multiple attempts to
expense personal travel as a business expense and other conduct which indicated that
plaintiff was not an honest employee. The first incident occurred in July 2009, when
plaintiff had to go to a wedding in Niagara Falls over a weekend, and had to be at the
Tokyo store the following Monday.
      {¶ 17} Abercrombie's travel department booked flights for plaintiff from
Columbus, Ohio to Buffalo, New York for Friday, July 17, 2009, and from Buffalo to
Tokyo for Sunday, July 19, 2009. The invoice from the travel department indicates that
they booked these flights on July 1, 2009. Plaintiff submitted the entire trip as a
business expense on his expense report. Green reviewed the expense report, confronted
plaintiff about the Buffalo portion, and told plaintiff it was improper to have included
that leg of the trip as a business expense. Green "specifically told [plaintiff] that he
should never book a trip this way without getting it approved first so that whatever the
personal reimbursement was going to be could be decided ahead of time." (Motion for
No. 13AP-591                                                                            7


Summary Judgment, exhibit D; Green Depo., 102.) Green had plaintiff reimburse the
company for the Buffalo portion of the trip.
       {¶ 18} In September 2009, plaintiff had to attend his own wedding in Hawaii and
wedding reception in San Francisco. Plaintiff was still working on the Tokyo store at that
time. Abercrombie's travel department booked flights for plaintiff from Columbus to
Hawaii for Wednesday, September 2, 2009, from Hawaii to San Francisco, California for
Friday, September 11, 2009, and from San Francisco to Tokyo for Monday, September
14, 2009. The invoice from the Abercrombie travel department indicates that they
booked these flights on June 12, 2009. Plaintiff submitted the entire trip as a business
expense.
       {¶ 19} Green reviewed plaintiff's expense report containing the Hawaii/San
Francisco trip and confronted plaintiff about the personal part of the trip. Green stated
he told plaintiff that trying to expense personal travel like this "could be likened to
stealing from the company and that that was highly inappropriate." (Motion for
Summary Judgment, exhibit D; Green Depo., 105.) Green deducted the amounts for the
Hawaii and San Francisco flights, and required plaintiff to repay the company for that
portion of the trip. Green noted that, if he had not caught the Buffalo, Hawaii, or San
Francisco flights, "the company would have paid for [those trips] on [plaintiff's] behalf."
(Motion for Summary Judgment, exhibit E; Russell Depo., 80.)
       {¶ 20} Plaintiff admitted that Green spoke to him about both these incidents, and
told plaintiff to "make sure we talk about this [i.e. including personal travel in business
travel], and make sure travel plans are discussed with [Green] prior to booking them."
(Nebozuk Depo., 159.) After the Buffalo and Hawaii trips, plaintiff knew that he "needed
to discuss that with [Green] in advance and get the printout of the – any leg of the trip
that wasn't business related in – you know, in front of him from the get-go." (Nebozuk
Depo., 160.) Plaintiff asserted in his deposition that he saved the company money by
booking his personal flights along with his business flights, but admitted that he never
told Green, Russell, or Karaze that he booked these personal flights in order to save the
company money.
No. 13AP-591                                                                             8


       {¶ 21} Following the successful opening of the Tokyo store, plaintiff began
working on the opening of an Abercrombie flagship store in Paris. Tanya Lipton was the
principal architect for the Paris store. Lipton and plaintiff became friends while working
on the Paris store together. Plaintiff stated that, during their first meeting in Paris,
plaintiff and Lipton began to talk about taking a ski trip together, along with Lipton's
husband.
       {¶ 22} Plaintiff's final trip to the Paris store occurred in April 2010. Per the store
construction department travel policy, plaintiff submitted a time-off request for the
April Paris site visit. Russell was plaintiff's supervisor while plaintiff was working on the
Paris store, and noted that plaintiff submitted his time-off request for the April Paris site
visit on March 18, 2010. Plaintiff also submitted a draft version of his agenda for the trip
along with his time-off request. The draft agenda demonstrated that plaintiff would be
in Paris for eight days, spanning a weekend, and indicated that plaintiff had a meeting at
2:00 p.m. on Friday April 9, 2010, and a 10:00 a.m. meeting on Saturday, April 10,
2010. Russell noted that plaintiff called him immediately after submitting the request-
off form and pushed Russell to approve the time off request. Russell was concerned by
plaintiff's "desire to get [him] to approve this time off request so immediately" when it
was not clear "why he needed to be gone eight days and over the weekend." (Motion for
Summary Judgment, exhibit E; Russell Depo., 47.) Karaze preferred that his employees
confine their business travel to weekdays. Accordingly, Russell asked plaintiff to submit
a more detailed agenda for the trip.
       {¶ 23} Plaintiff submitted his final site visit agenda on April 7, 2010. The revised
agenda showed that plaintiff would be in meetings until 5:00 p.m. on Friday April 9,
2010, and that plaintiff would be in a design/code review meeting from 9:00 a.m. to
5:00 p.m. on Saturday, April 10, 2010. The only listed attendees for the Saturday
meeting were plaintiff and Lipton; the listed location for the Saturday meeting was 10,
rue du Colisee, Paris, which was the address of Lipton's office. Russell noted that, in the
final agenda, "the location [for the Saturday meeting was] very specifically * * *
[Lipton's] office in Paris." (Motion for Summary Judgment, exhibit E; Russell Depo.,
No. 13AP-591                                                                             9


52.) The agenda indicated that plaintiff would have the day off on Sunday. (Motion for
Summary Judgment, exhibit No. 15.)
           {¶ 24} Abercrombie's travel department booked all the flights and hotels for
plaintiff's April Paris site visit. The itinerary showed that plaintiff would check into
hotels in Paris on Thursday, April 8, 2010 and Sunday, April 11, 2010. The itinerary
showed that plaintiff would check into the Best Western in Chamonix, France on Friday,
April 9, 2010, and check out on Sunday, April 11, 2010.1 The receipt from the Best
Western in Chamonix showed that the reservation for the room there was made on
March 31, 2010. (Motion for Summary Judgment, exhibit No. 19.)
           {¶ 25} Plaintiff admitted he was not in Paris on Saturday April 10, 2010, as he
was skiing in Chamonix with Lipton and her husband. Plaintiff admitted that he did not
tell any of his supervisors ahead of time that he intended to go skiing that Saturday,
asserting that he did not have to because Saturday "was a day off" and he was "not
required to tell anybody what [he] do[es] on [his] day off." (Nebozuk Depo., 220.)
Plaintiff also claimed that he, Lipton, and her husband, did work "the entire way up to
the mountain, [and] * * * we worked on Sunday on the way back," and even asserted
that they worked "on the ski lift." (Nebozuk Depo., 218, 328.) Plaintiff asserted that he
did not intentionally lie on his final agenda, which indicated that he would be in Paris
for an all day meeting on Saturday, April 10, as he claimed that writing Paris down for
the location of the Saturday meeting was simply "a mistake – definitely a mistake for not
updating the agenda, * * * just human error." (Nebozuk Depo., 218.)
           {¶ 26} Plaintiff submitted his entire April Paris trip, including the hotel and
meals from Chamonix, as a business expense in his expense report. Although plaintiff
submitted his receipts from the Chamonix hotel and meals with his expense report, the
expense report itself did not indicate that plaintiff was in Chamonix that weekend. On
the expense report, plaintiff listed the city for the Best Western and the meals from the
Chamonix weekend as all having been in Paris. Plaintiff explained this discrepancy by
asserting he completed the expense report using a new iPhone app. Plaintiff claimed in

1
    Chamonix is located approximately 373 miles (600 kilometers) southeast from Paris.
No. 13AP-591                                                                             10


using the app, "the city prepopulate[d] [as Paris] and [plaintiff] just kept it," instead of
changing it to Chamonix. (Nebozuk Depo., 233.) Russell asserted that plaintiff would
have "had to manually go in and change the city name from Chamonix, or whatever
would have popped up for this Best Western and these other receipts to Paris." (Motion
for Summary Judgment, exhibit E; Russell Depo., 88-89.) Russell noted that, after
reviewing the expense report and the Chamonix hotel receipt showing the date the hotel
rooms were booked, it was clear that plaintiff "had made the decision to go skiing on
that weekend long before he submitted that final agenda * * * which clearly showed me
he was going to be in Paris doing work." (Motion for Summary Judgment, exhibit E;
Russell Depo., 49.)
       {¶ 27} Green and Russell confronted plaintiff regarding the discrepancies in his
Paris expense report. Russell asked plaintiff why he stayed at three different hotels that
week, and plaintiff said "they were all sold out and he had to keep changing hotels."
(Motion for Summary Judgment, exhibit E; Russell Depo., 79.) When Russell asked
plaintiff if they were sold out of all hotels within 500 kilometers of each other, plaintiff's
"reaction was, 'Wow, I guess you caught me. I went skiing.' " (Motion for Summary
Judgment, exhibit E; Russell Depo., 79.) Plaintiff asked Russell and Green if he could
just pay the company back for the cost of the trip, but Russell and Green explained to
plaintiff that the "bigger concern about this is that it wasn't sort of a first-time thing,
that these other two events had taken place where you booked personal travel into your
business travel without any prior knowledge or any prior approval from anybody."
(Motion for Summary Judgment, exhibit E; Russell Depo., 80.)
       {¶ 28} Russell and Green then called Karaze and told him about the situation
involving plaintiff, explaining to Karaze that plaintiff "didn't follow the agenda. He went
skiing and he is expensing the report." (Karaze Depo., 64.) Green stated they informed
Karaze about how the expense report listed Paris as the city for the Best Western located
in Chamonix. Green and Russell told Karaze "about the timing of the agenda and when
the trip was booked and when the agenda had been written and the timing of the agenda
going through its various stages and how that matched with when the hotels were
No. 13AP-591                                                                            11


booked." (Motion for Summary Judgment, exhibit D; Green Depo., 150.) Karaze stated
that he reviewed the agenda and the receipt for the Chamonix hotel, and determined
that it was "obvious that [plaintiff] manipulated the agenda to his personal use, to spend
the weekend and have fun." (Karaze Depo., 89.) Green stated that they also talked about
plaintiff's previous trips to Buffalo and Hawaii, "because they showed a history of the
same -- of similar expense behavior, we thought." (Motion for Summary Judgment,
exhibit D; Green Depo., 147.) Karaze told Russell and Green to present the facts of the
situation to Fogerty.
       {¶ 29} Green and Russell presented the same facts regarding plaintiff's conduct to
Fogerty. Karaze and Fogerty then met, and Fogerty explained to Karaze that the expense
report "anomalies were such and the submissions were such that they constituted a
serious infraction of our policy and our standards." (Motion for Summary Judgment,
exhibit C; Fogerty Depo., 79.) Fogerty also explained to Karaze that there was
"precedent * * * that in previous cases, that a similar situation, an individual was
terminated." (Motion for Summary Judgment, exhibit C; Fogerty Depo., 79-80.) Karaze
determined that plaintiff's conduct regarding the trips, the agenda, and expense report
demonstrated that plaintiff was "a dishonest person," and Karaze concluded that he
needed to fire plaintiff because it was not Abercrombie's "policy to keep people
dishonest in our company." (Karaze Depo., 57.) Karaze sent Fogerty to fire plaintiff.
       {¶ 30} When Fogerty told plaintiff he was being let go, plaintiff asked to speak to
Karaze. Plaintiff told Karaze, "I'm sorry, I F'd up. * * * Give me another chance," and
Karaze said "I'm sorry. The decision is final." (Karaze Depo., 59.) Plaintiff acknowledged
that the "reason stated" for his termination "was that [he] falsified company – company
documents, which happened to be an agenda," and that there was "no trust within the
group." (Nebozuk Depo., 254-55.)
       {¶ 31} When asked whether he knew that plaintiff had complained to either
Russell or Green about Russell's behavior, Karaze responded "Nope. * * * The first time I
heard was * * * when the case was filed." (Karaze Depo., 103-04.) Karaze reiterated that
he fired plaintiff because he was a "dishonest employee because of the history," and
No. 13AP-591                                                                        12


noted that it was really Karaze's "own decision based on all these facts and the history
and, really, [plaintiff was] the wrong person for the company and for [his] department."
(Karaze Depo., 113.)
       D. Trial Court Proceedings
       {¶ 32} Defendants filed a Civ.R. 56 motion for summary judgment on October 21,
2011, noting that plaintiff was "terminated as a result of his repeated dishonesty," and
that there was no evidence that plaintiff engaged in protected conduct, as plaintiff's
conversations with Green and De La Rosa about Russell "amounted to nothing more
than gossip." (Motion for Summary Judgment, 1, 11.) Defendants further noted that
there was no evidence indicating that Karaze knew that plaintiff had made a report
regarding Russell. Due to the overwhelming evidence of plaintiff's own misconduct,
defendants asserted that there was no causal connection between plaintiff's alleged
report on Russell and plaintiff's termination.
       {¶ 33} Plaintiff filed a memorandum in opposition to defendants' motion for
summary judgment on November 15, 2011. Plaintiff asserted that Karaze's "(feigned)
ignorance" of plaintiff's report of Russell's behavior was "unavailing." (Memorandum in
Opposition, 14.) Plaintiff asserted that Green's and Russell's retaliatory motive
"poisoned the well" and "tainted the decision" to terminate plaintiff. (Memorandum in
Opposition, 14.) Plaintiff acknowledged that the "expense account improprieties and
misconduct toward others could have motivated" defendants' decision to terminate his
employment, but asserted that the "timing proximity" between his March 2010 dinner
with Green, and his termination in late April 2010, demonstrated that he was
discharged as a result of a retaliatory motive. (Plaintiff's Memo in Opposition, 14.)
Defendants filed a reply in support of their motion for summary judgment on
December 2, 2011.
       {¶ 34} On June 12, 2013, the trial court issued a decision and entry granting the
defendants' motion for summary judgment. The court noted that there was "no direct
evidence that Russell knew Plaintiff had complained to Green and there [was] no direct
or circumstantial evidence that Karaze was aware of Plaintiff's 'concerns' about Russell
No. 13AP-591                                                                        13


or Plaintiff's complaint to Green in March, 2010." (Decision and Entry, 4.) The court
also noted that there was "no evidence to suggest that the information given to Karaze
prior to the termination of Plaintiff," regarding plaintiff's misconduct, "was false or
presented to Karaze is any manner to suggest facts that did not occur." (Decision and
Entry, 5.) The court found that plaintiff failed to establish a prima facie case of
retaliation, as he failed to demonstrate a causal connection between his alleged
protected activity and his termination. The court noted that the temporal proximity
claim was insufficient to establish causation, and noted that the "admitted wrong doing
by Plaintiff regarding his expenses in France was closer in time to his termination than
was the March conversation with Green." (Decision and Entry, 11.) The court observed
that there was "overwhelming evidence that Plaintiff's expense falsities were the sole
reason for his termination." (Decision and Entry, 11.)
II.    ASSIGNMENTS OF ERROR
       {¶ 35} Plaintiff appeals, assigning the following errors:
              [I.] IN GRANTING SUMMARY JUDGMENT, THE TRIAL
              COURT ERRED BY FIXATING ON THE IGNORANCE OF
              THE ULTIMATE DECISIONMAKER ABOUT PROTECTED
              ACTIVITY RATHER THAN APPLYING THE CAT'S PAW
              THEORY TO IMPUTE TO THE EMPLOYER THE
              RETALIATORY BIAS OF SUPERVISORS ON WHOSE INPUT
              THE ULTIMATE DECISIONMAKER RELIED.

              [II.] IN GRANTING SUMMARY JUDGMENT, THE TRIAL
              COURT ERRED BY FAILING TO RECOGNIZE THAT MORE
              THAN ONE PROXIMATE CAUSE MAY EXIST FOR A
              RETALIATORY DISCHARGE IN VIOLATION OF R.C.
              4112.02(I).

III.   STANDARD OF REVIEW

       {¶ 36} Appellate review of summary judgment motions is de novo. Helton v.
Scioto Cty. Bd. of Commrs., 123 Ohio App.3d 158, 162 (4th Dist.1997). "When reviewing
a trial court's ruling on summary judgment, the court of appeals conducts an
independent review of the record and stands in the shoes of the trial court." Mergenthal
No. 13AP-591                                                                           14


v. Star Bank Corp., 122 Ohio App.3d 100, 103 (12th Dist.1997). We must affirm the trial
court's judgment if any of the grounds raised by the movant at the trial court are found
to support it, even if the trial court failed to consider those grounds. Coventry Twp. v.
Ecker, 101 Ohio App.3d 38, 41-42 (9th Dist.1995).
       {¶ 37} Summary judgment is proper only when the party moving for summary
judgment demonstrates that: (1) no genuine issue of material fact exists, (2) the moving
party is entitled to judgment as a matter of law, and (3) reasonable minds could come to
but one conclusion and that conclusion is adverse to the party against whom the motion
for summary judgment is made, that party being entitled to have the evidence most
strongly construed in that party's favor. Civ.R. 56(C); State ex rel. Grady v. State Emp.
Relations Bd., 78 Ohio St.3d 181, 183 (1997).
       {¶ 38} When seeking summary judgment on the ground that the nonmoving
party cannot prove its case, the moving party bears the initial burden of informing the
trial court of the basis for the motion, and identifying those portions of the record that
demonstrate the absence of a genuine issue of material fact on an essential element of
the nonmoving party's claims. Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). A
moving party does not discharge this initial burden under Civ.R. 56 by simply making a
conclusory allegation that the nonmoving party has no evidence to prove its case. Id.
Rather, the moving party must affirmatively demonstrate by affidavit or other evidence
allowed by Civ.R. 56(C) that the nonmoving party has no evidence to support its claims.
Id. If the moving party meets this initial burden, then the nonmoving party has a
reciprocal burden outlined in Civ.R. 56(E) to set forth specific facts showing that there is
a genuine issue for trial and, if the nonmoving party does not so respond, summary
judgment, if appropriate, shall be entered against the nonmoving party. Id.
       {¶ 39} Plaintiff's complaint asserted a claim for retaliation under R.C. 4112.02(I).
R.C. 4112.02(I) provides that it is an unlawful discriminatory practice "[f]or any person
to discriminate in any manner against any other person because that person has
opposed any unlawful discriminatory practice defined in this section or because that
person has made a charge, * * * or participated in any manner in any" R.C. Chapter 4112
No. 13AP-591                                                                          15


"investigation, proceeding, or hearing." A plaintiff may prove a retaliation claim through
either direct or circumstantial evidence that unlawful retaliation motivated the
employer's adverse employment decision. Imwalle v. Reliance Med. Prods., Inc., 515
F.3d 531, 543 (6th Cir.2008); Reid v. Plainsboro Partners, III, 10th Dist. No. 09AP-442,
2010-Ohio-4373, ¶ 55. Direct evidence is that evidence which, if believed, requires no
inferences to establish that unlawful retaliation was the reason for the employer's
action. Imwalle at 543-44.
       {¶ 40} When a plaintiff lacks direct evidence, he or she may establish retaliation
through circumstantial evidence using the burden-shifting framework set forth in
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Imwalle at 544. Under the
McDonnell Douglas framework, a plaintiff bears the initial burden of establishing a
prima facie case of retaliation. St Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993);
Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981). To establish
a prima facie case of retaliation under R.C. 4112.02(I), plaintiff had to establish the
following: (1) he engaged in protected activity; (2) Abercrombie knew of his
participation in protected activity; (3) Abercrombie engaged in retaliatory conduct; and
(4) a causal link exists between the protected activity and the adverse action. Imwalle at
544. The establishment of a prima facie case creates a presumption that the employer
unlawfully retaliated against the plaintiff.
       {¶ 41} Once a plaintiff establishes a prima facie case, the burden shifts to the
employer to "articulate some legitimate nondiscriminatory reason for" its action.
Carney v. Cleveland Hts.-Univ. Hts. City School Dist., 143 Ohio App.3d 415, 429 (8th
Dist.2001), citing Burdine at 252-53. If the employer carries its burden, then the burden
shifts back to the plaintiff to prove that their employer's stated reason is a pretext for
discrimination. Id., citing Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 143
(2000). See also Brown v. Renter's Choice, Inc., 55 F.Supp.2d 788, 795 (N.D.Ohio
1999), quoting Nix v. WLCY Radio/Rahall Communications, 738 F.2d 1181, 1187 (11th
Cir.1984) (noting that "[a]n employer may make employment decisions 'for a good
No. 13AP-591                                                                                                      16


reason, a bad reason, a reason based on erroneous facts, or for no reason at all, as long
as its action is not for a discriminatory reason' ").
IV.     PLAINTIFF'S ASSIGNMENTS OF ERROR: CAUSATION

         {¶ 42} Plaintiff's two assignments of error are interrelated and will be addressed
together. Both assignments of error contend that the trial court erred in its analysis of
the causation element of the prima facie case.
         {¶ 43} Under his first assignment of error, plaintiff asserts that the trial court
erred by failing to consider a cat's paw theory of causation. See Bishop v. Ohio Dept. of
Rehab. & Corr., 6th Cir. No. 10-3399 (July 9, 2013) (explaining a " 'cat's-paw' or
'rubber-stamp' theory of liability"). Plaintiff contends that "[i]n determining causation,
Ohio law should follow the standards reaffirmed in Staub [v. Proctor Hosp., __ U.S. __,
131 S.Ct. 1186 (2011)] and applied to federal retaliation claims in general." (Appellant's
brief, 19.)2 Specifically, plaintiff asserts that, had the trial court applied a cat's paw
theory of causation, it would have determined that a genuine issue of material fact
existed regarding whether Karaze was duped into acting as a conduit for Green's and
Russell's retaliatory animus.
         {¶ 44} Plaintiff's second assignment of error asserts that the trial court erred by
failing to apply the principal of dual causation to the instant retaliation claim. Plaintiff
asserts a jury should be permitted to determine that his supervisors' retaliatory animus
"combined with the discrepancies in the expense reports to produce termination."
(Appellant's brief, 29.)
         {¶ 45} For the reasons that follow, we find that plaintiff failed to establish
causation under a cat's paw theory and that dual causation is inapplicable to a R.C.
4112.02(I) retaliation claim. Both of plaintiff's assignments of error are resolved by this
court's application of a cat's paw theory of liability to a R.C. 4112.02(I) retaliation claim


2
 In Staub, the court explained that "[t]he term 'cat's paw' derives from a fable conceived by Aesop, put into verse by
La Fontaine in 1679, and injected into United States employment discrimination law by Posner in 1990." Staub at
1190, fn.1. In Aesop's fable, "a monkey induces a cat by flattery to extract roasting chestnuts from the fire. After the
cat has done so, burning its paws in the process, the monkey makes off with the chestnuts and leaves the cat with
nothing." Staub at 1190, fn.1.
No. 13AP-591                                                                    17


in Smith v. Ohio Dept. of Pub. Safety, 10th Dist. No. 12AP-1073, 2013-Ohio-4210. In
Smith, we held as follows:
             By Smith's third assignment of error, he argues that the trial
             court erred in ignoring the "cat's paw" theory of liability. We
             disagree.

             A "cat's paw" is a person used by another to accomplish the
             other's purposes. EEOC v. BCI Coca–Cola Bottling Co., 450
             F.3d 476, 484 (10th Cir.2006). In the employment context,
             an unbiased decisionmaker is a cat's paw in situations where
             a biased subordinate, who lacks decisionmaking power, uses
             the unbiased decisionmaker as a dupe in a deliberate scheme
             to trigger a discriminatory or retaliatory employment action.
             Id. An employer may be held liable under a cat's paw theory
             of liability " '[w]hen an adverse * * * decision is made by a
             supervisor who lacks impermissible bias, but that supervisor
             was influenced by another individual who was motivated by
             such bias.' " Bishop v. Ohio Dept. of Rehab. & Corr., 529
             Fed.Appx. 685, 2013 WL 3388481 (6th Cir.2013), quoting
             Arendale v. Memphis, 519 F.3d 587, 604 (6th Cir.2008), fn.
             13.

             The United States Supreme Court recently addressed the
             cat's paw theory of liability. In Staub v. Proctor Hosp., –––
             U.S. ––––, 131 S.Ct. 1186, 179 L.Ed.2d 144 (2011), the
             plaintiff filed a claim against his prior employer for violation
             of the Uniform Services Employment and Reemployment
             Rights Act of 1994 ("USERRA"), 38 U.S.C. 4301 et seq., after
             his employer terminated his employment. According to the
             plaintiff, his service in the United States Army Reserve was a
             motivating factor in his employer's decision to discharge
             him. The plaintiff alleged that, although an unbiased
             superior decided to fire him, the unbiased superior based her
             decision on complaints made by the plaintiff's immediate
             supervisors, who were hostile to the plaintiff's military
             obligations. The plaintiff sought to hold his employer liable
             for the discriminatory animus of his immediate supervisors
             under the cat's paw theory.

             A violation of USERRA occurs when antimilitary animus is a
             "motivating factor" in an employer's decision to undertake
             an adverse employment action against a military member. 38
             U.S.C. 4311(c). The United States Supreme Court considered
No. 13AP-591                                                                  18


           whether antimilitary animus could be found to be a
           motivating factor where the ultimate decisionmaker had no
           such animus but was influenced by previous employment
           actions that resulted from a lower-level supervisor's
           antimilitary animus. Staub, ––– U.S. ––––, 131 S.Ct. at 1191,
           179 L.Ed.2d 144. To answer that question, the court equated
           the traditional tort law standard of proximate cause with
           USERRA's "motivating factor" causation standard. The court
           concluded:

           So long as [a lower-level] agent intends, for discriminatory
           reasons, that the adverse [employment] action occur, he has
           the scienter required to be liable under USERRA. And it is
           axiomatic under tort law that the exercise of judgment by the
           decisionmaker does not prevent the earlier agent's action
           (and hence the earlier agent's discriminatory animus) from
           being the proximate cause of the harm. * * * The
           decisionmaker's exercise of judgment is also a proximate
           cause of the employment decision, but it is common for
           injuries to have multiple proximate causes.

           (Emphasis sic.) Id., ––– U.S. ––––, 131 S.Ct. at 1192, 179
           L.Ed.2d 144. Thus, the court held that "if a supervisor
           performs an act motivated by antimilitary animus that is
           intended by the supervisor to cause an adverse employment
           action, and if that act is a proximate cause of the ultimate
           employment action, then the employer is liable under
           USERRA." (Emphasis sic.) Id., ––– U.S. ––––, 131 S.Ct. at
           1194, 179 L.Ed.2d 144.

           USERRA, obviously, is a different statute than Title VII or
           R.C. 4112.02(I). Smith assumes that Staub applies to the case
           at bar, even though Staub addresses a different statutory
           scheme. We cannot join Smith in this assumption.

           Both Title VII's and R.C. 4112.02's antiretaliation provisions
           make it unlawful for an employer to take adverse
           employment action against an employee "because" of certain
           criteria. 42 U.S.C. 2000e–3(a); R.C. 4112.02(I). Recently, the
           United States Supreme Court analyzed the text of 42 U.S.C.
           2000e–3(a) and concluded that:

           Title VII retaliation claims must be proved according to
           traditional principles of but-for causation * * *. This requires
No. 13AP-591                                                                 19


           proof that the unlawful retaliation would not have occurred
           in the absence of the alleged wrongful action or actions of the
           employer.

           Univ. of Texas Southwestern Med. Ctr. v. Nassar, ––– U.S.
           ––––, 133 S.Ct. 2517, 2533, 186 L.Ed.2d 503 (2013). In other
           words, to prevail on a retaliation claim, a plaintiff must show
           that retaliation is a determinative factor—not just a
           motivating factor—in the employer's decision to take adverse
           employment action. Thus, the causation standard imposed in
           retaliation cases (but-for causation) is a higher standard than
           that applied in USERRA or Title VII discrimination claims
           ("motivating factor").

           The language of R.C. 4112.02(I) is virtually identical to 42
           U.S.C. 2000e–3(a). Due to the similarities in Title VII and
           R.C. Chapter 4112, Ohio courts look to federal case law
           addressing Title VII for assistance in interpreting R.C.
           Chapter 4112. Greer–Burger, 116 Ohio St.3d 324, 2007-
           Ohio-6442, 879 N.E.2d 174, at ¶ 12. Consequently, we
           conclude that R.C. 4112.02(I) also requires the plaintiff to
           prove that retaliation is the but-for cause of adverse
           employment action.

           A direct application of Staub to a retaliation case would
           mean that the plaintiff would only have to prove that the
           lower-level supervisor's retaliatory animus was a motivating,
           albeit surreptitious, factor in the employment action.
           Retaliation cases, however, require a closer connection
           between retaliatory animus and the adverse employment
           action. Nassar, –––U.S. ––––, 133 S.Ct. at 2534, 186
           L.Ed.2d 503 (recognizing that the but-for causation standard
           "is more demanding than the motivating-factor standard").
           In retaliation cases, the plaintiff must show that the
           retaliatory animus was the but-for cause of the adverse
           employment action. Id., ––– U.S. ––––, 133 S.Ct. at 2533,
           186 L.Ed.2d 503. Thus, to prevail in a retaliation case, the
           plaintiff has the burden of establishing that the retaliatory
           animus was a determinative, not merely motivating, factor.
           Due to the different causation standards at play, a court
           cannot directly apply Staub to a retaliation case. The
           question then becomes whether the holding in Staub can be
           altered to fit retaliation cases.
No. 13AP-591                                                                 20


           A number of federal courts have addressed this question in
           the context of age discrimination cases. Age discrimination
           cases, like retaliation cases, require proof of but-for
           causation. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177,
           129 S.Ct. 2343, 174 L.Ed.2d 119 (2009). The federal courts
           have held that the higher causation standard does not
           preclude the application of Staub, but it does increase the
           plaintiff's burden of proof to recover under the cat's paw
           theory. The plaintiff must show that the lower-level
           supervisor's discriminatory animus was a "but-for" cause of,
           or a determinative influence on, the unbiased superior's
           adverse employment decision. Sims v. MVM, Inc., 704 F.3d
           1327, 1337 (11th Cir.2013); Marcus v. PQ Corp., 458
           Fed.Appx. 207, 212 (3d Cir.2012); Wojtanek v. Dist. No. 8,
           Internatl. Assn. of Machinists & Aerospace Workers, AFL–
           CIO, 435 Fed.Appx. 545, 549 (7th Cir.2011); Simmons v.
           Sykes Ents., Inc., 647 F.3d 943, 949–50 (10th Cir.2011);
           Rogers v. PAR Elec. Contractors, Inc., N.D.Ohio No. 1:10 CV
           1402, 2011 WL 3862089 (Sept. 1, 2011), fn. 10. As the Tenth
           Circuit Court of Appeals explained:

           [A] supervisor's animus might be a "but-for" cause of
           termination where, for example, the biased supervisor falsely
           reports the employee violated the company's policies, which
           in turn leads to an investigation supported by the same
           supervisor and eventual termination. Or the biased
           supervisor may write a series of unfavorable periodic reviews
           which, when brought to the attention of the final decision-
           maker, serve as the basis for disciplinary action against the
           employee. But where a violation of company policy was
           reported through channels independent from the biased
           supervisor, or the undisputed evidence in the record
           supports the employer's assertion that it fired the employee
           for its own unbiased reasons that were sufficient in
           themselves to justify termination, the plaintiff's age may very
           well have been in play—and could even bear some direct
           relationship to the termination if, for instance, the biased
           supervisor participated in the investigation or recommended
           termination—but age was not a determinative cause of the
           employer's final decision.

           Simmons at 950.
No. 13AP-591                                                                         21


              Here, Smith seeks to hold defendants liable for Dragovich's
              alleged retaliatory animus under the cat's paw theory.
              Applying Staub in light of the "but-for" causation standard,
              we conclude that Smith could only prevail on his cat's paw
              theory if he established that: (1) Dragovich performed an act
              motivated by retaliatory animus that was intended to cause
              an adverse employment action, and (2) that act was the but-
              for cause of Smith's discharge.

Smith at ¶ 54-63.
       {¶ 46} Pursuant to Smith, plaintiff could prevail under a cat's paw theory if he
established that: (1) Green and Russell performed an act motivated by a retaliatory
animus which was intended to cause an adverse employment action, and (2) that act was
the but-for cause of plaintiff's discharge. The evidence does not support either prong of
this modified cat's paw analysis.
       {¶ 47} There is no indication in the record that Green and Russell informed
Karaze of plaintiff's attempts to expense his personal trips, and of plaintiff's falsified
agenda and expense report, because plaintiff had reported Russell's conduct to Green.
Russell and Green informed Karaze about plaintiff's misdeeds because Russell and
Green were plaintiff's supervisors, and plaintiff engaged in the above described
misconduct. Russell and Green had defended plaintiff's agenda to Karaze before plaintiff
left for the Paris trip. Accordingly, Green and Russell had to tell Karaze about the
Chamonix trip, "because [they] had asserted his agenda in order to justify the trip to
[Karaze]," and "by using the weekend for skiing instead of having the meetings that were
in the agenda,* * * [plaintiff] had turned [Green and Russell] into liars to [their]
supervisor." (Motion for Summary Judgment, exhibit D; Green Depo., 147.)
       {¶ 48} Plaintiff asserts throughout his appellate brief that Karaze heard "false or
grossly exaggerated reports of dishonesty." (Appellant's brief, 22.) However, plaintiff
fails to point to evidence demonstrating that Green and Russell provided Karaze with
false or grossly exaggerated information regarding plaintiff's conduct. Russell explained
that all he "did with Mr. Karaze was present the facts, that this," the final published
agenda, "was what we signed up for [plaintiff] to travel for. This is what [plaintiff]
No. 13AP-591                                                                             22


actually did." (Motion for Summary Judgment, exhibit E; Russell Depo., 91.) The record
demonstrates that Russell and Green merely reported the actual facts of plaintiff's
conduct to Karaze. Thus, the instant case does not present a situation where a biased,
mid-level supervisor presented the ultimate decision maker with false information in
order to secure the plaintiff's termination. Rather, Green and Russell simply reported
the facts of plaintiff's conduct to Karaze, and Karaze independently determined that
plaintiff's conduct necessitated termination.
       {¶ 49} The undisputed evidence in the record supports Abercrombie's assertion
that it fired plaintiff due to its own unbiased reasons; specifically, plaintiff's continued
attempts to have the company pay for his personal travel and his blatant dishonesty on
company documents. Karaze stated that the falsified agenda showed a lack of integrity,
and "that's the basis for me firing [plaintiff]." (Karaze Depo., 96.) Plaintiff acknowledged
that the reason for his termination was that his superiors had "lost trust" in him because
he "falsified * * * company documents." (Nebozuk Depo., 253-54.) In light of the
evidence of plaintiff's misconduct, which was sufficient in itself to justify plaintiff's
termination, even if plaintiff could establish that Russell's or Green's retaliatory animus
played some role in his termination, plaintiff could not establish retaliation was the but-
for cause of his termination. See Smith at ¶ 73 (noting that the "OSHP senior
management had unbiased reasons to justify Smith's termination, Dragovich's alleged
retaliatory animus was not the but-for cause of Smith's discharge").
       {¶ 50} Plaintiff asserts that a jury "could find it unreasonable to treat [plaintiff's]
expense report as grounds for termination, especially when the ultimate decisionmaker
could not even explain how the report's clear references to the location and timing of the
ski trip could be so duplicitous as to warrant termination." (Appellant's brief, 28.)
Plaintiff appears to assert that, because he submitted his receipts from the Chamonix
trip with his expense report, he was honest with his employer and was not trying to hide
the Chamonix trip. Although plaintiff submitted the receipts which demonstrated he
had been in Chamonix, he allowed his expense report to reflect that the city for all of the
charges from the Chamonix weekend occurred in Paris. Plaintiff also did not alert his
No. 13AP-591                                                                            23


supervisors that the iPhone app. precluded him from entering the correct city in his
expense report. Moreover, prior to leaving for Paris, plaintiff submitted the agenda
which clearly stated that he would be working in Paris on Saturday, April 10, when
plaintiff had no intention of being in Paris that Saturday.
       {¶ 51} Plaintiff failed to present Civ.R. 56(C) evidence to establish a causal
connection between his alleged protected activity and his termination under the
modified cat's paw theory of liability explained in Smith. As such, plaintiff failed to
establish a prima facie case of retaliation. See Dautartas v. Abbott Laboratories, 10th
Dist. No. 11AP-706, 2012-Ohio-1709, ¶ 42 (noting that the "[a]ppellant's failure to
establish a prima facie case * * * effectively ends [this court's] inquiry as a matter of
law," and thus there was no reason to "proceed to the next two parts of the McDonnell
Douglas analysis").
       {¶ 52} Based on the foregoing, plaintiff's first assignment of error is overruled.
       {¶ 53} Plaintiff's second assignment of error asserts that this court should accept
and apply a theory of dual causation to retaliation claims under R.C. 4112.02(I). Dual
causation refers to a principal in tort law which holds that " 'when two factors combine
to produce damage or illness, each is a proximate cause.' " Johnson v. Babcock & Wilcox
Co., 9th Dist. No. 16144 (Nov. 17, 1993), quoting Murphy v. Carrollton Mfg. Co., 61
Ohio St.3d 585, 587 (1991). R.C. 4112.02(I) requires plaintiff to prove that retaliation
was the but-for cause of the adverse employment action. Smith at ¶ 60. Accordingly, the
principal of dual causation is inapplicable to the instant action, and plaintiff's second
assignment of error is overruled.
V.     DISPOSITION
       {¶ 54} Having overruled plaintiff's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.
                            TYACK and BROWN, JJ., concur.
                                 _________________